DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 12/31/2020.
Claims 8 and 14-22 have been amended and are hereby entered.
Claims 8-22 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
Domestic Benefit/International Priority
	The ADS filed on 4/02/2018 claims 371 benefit of PCT/JP2016/079287 (filed 10/03/2016) and foreign priority to JP 2015208601 (filed 10/23/2015).  As JP 2015208601 supports all claims as presently drafted, all claims are given an effective filling date of 10/23/2015.

Response to Applicant’s Arguments
Objections
	While the present amendments to the specification successfully overcome the previous objection thereto, said amendments introduce new matter, which requires a new objection.  See claim objections and 112(a) rejections below for additional information.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
As a preliminary matter, Examiner notes that Applicant’s arguments as to potential differences between the present application and the previously cited art are based largely on a “non-limiting embodiment” discussed in the specification (various elements from Paragraphs 0025, 0027, 0030, 0035, and 0040-0045 are discussed).  As claims are given their broadest reasonable interpretation (see MPEP 2111 for specifics), discussion of this particular non-limiting embodiment is not relevant to the scope of the claims as presently drafted because the scope of the claim language is far broader than this particular embodiment.  Any elements of this non-limiting embodiment (and the “technical effects” thereof) must be embodied in the claims themselves, given their broadest reasonable interpretation, to provide distinction between the present invention and any cited prior art.  
Applicant also argues that the previously proposed combination of the Beucher and Lauka references would “at most, result in a technique requiring that the resulting two tags attached to an asset 21 of Beucher be read by different reading devices (i.e. the reader 104 and the imaging device 106) to associate the two tags with one another,” further asserting that the 
The remainder of Applicant’s arguments regarding the previous 103 rejections are based on presently amended language, and thus need not be addressed here.  See updated 103 rejections below for more information.
Specification
The amendment filed 12/01/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “…such as at least one transceiver” in Paragraph 0006.  The original disclosure does not support the structure of a transceiver.  See 112(a) rejections below for more information.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 8, 9, and 22 disclose a transceiver, which is not supported by the original disclosure.  While a transceiver is supported by the specification as presently amended (particularly Paragraph 0006), this newly amended disclosure is new matter whose removal is required by the objection under 35 USC 132 above.  Additionally, Claims 9-19 and 22 each depend, directly or indirectly, upon Claim 8 and thus incorporate this new matter.  In order to overcome this rejection, it is recommended that “transceiver” in each of Claims 8, 9, and 22 be amended to “radio communication unit” or similar, which would then be interpreted 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 14-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher et al (PGPub 20070282482) (hereafter, “Beucher”) in view of Lauka et al (US .  
Regarding Claims 8, 20, and 21, Beucher discloses the following limitations:
a scanner configured to acquire first coded information contained in a recognition code attached to a target object out of a plurality of objects, a recognition code being attached to each of the plurality of objects (¶ 0031-0034, 0081; locator receivers 19 corresponds to the transceiver, active location tag collocated with worker corresponds to the operator's radio communication tag, passive ID tag 26 collocated with asset corresponds to the object attached radio communication tag); and
at least one transceiver configured to automatically acquire object location information of each of object-attached radio communication tags respectively attached to each of the plurality of objects and operator location information of an operator's radio communication tag attached to an operator (¶ 0031-0034, 0081; locator receivers 19 corresponds to the transceiver, active location tag collocated with worker corresponds to the operator's radio communication tag, passive ID tag 26 collocated with asset corresponds to the object attached radio communication tag).
Beucher does not explicitly disclose but Lauka does disclose the following limitations:
A non-transitory computer-readable medium storing a program executable by a computer of a warehousing and shipping management system (Column 13, lines 18-43); and 
store the association information in a memory (Column 15, lines 45-58; Associating the identified barcode and the identified RFID number may include storing the RFID number and the barcode in a database).  
Beucher does not explicitly disclose but Lauka does disclose associate the first coded information for the target object with second coded information, the second coded information corresponding to an object-attached radio communication tag, as association information (Column 1, line 60 through Column 2, line 13; Column 15, lines 45-58; the barcode can be used to track the item by scanning the barcode and identifying the item from the barcode information; it may also be desirable for a user to associate the barcode with an RFID tag; such association may enable the purchaser to utilize services designated to track consumer items using RFID technology).  Beucher additionally discloses doing so on the basis of the object location information of object-attached radio communication tags and the operator location information of the operator's radio communication tag (¶ 0031-0034, 0081-0082; Claim 10).  Neither Beucher nor Lauka explicitly disclose but Reynolds does disclose doing so when the first coded information for the target object was acquired by the scanner (¶ 0070, 0101; association(s) performed upon scanning of asset tag(s)).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons its useful in Lauka – namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Column 1, line 60 through Column 2, line 13).  Moreover, this is merely a combination of old elements. In the combination, no element would serve a purpose other than it already did independently and one skilled in the art would have KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0021-0022, the invention of Reynolds is disclosed for use in a warehouse managing system such as that of Beucher and Lauka.
Regarding Claim 9, Beucher in view of Lauka and Reynolds discloses the limitations of Claim 8.  Beucher further teaches the second coded information corresponding to the object--attached radio communication tag located nearest to a location of the operator's radio communication tag acquired by tile transceiver when the first coded information for the target object was acquired by the scanner (¶ 0081-0082).  Beucher does not explicitly teach the associating; however, this is taught by Lauka (Column 1, line 60 through Column 2, line 13; Column 15, lines 45-58; the barcode can be used to track the item by scanning the barcode and identifying the item from the barcode information; it may also be desirable for a user to associate the barcode with an RFID tag; such association may enable the purchaser to utilize services designated to track consumer items using RFID technology).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons its useful in Lauka -namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Column 1, line 60 through Column 2, line 13). Moreover, this is merely a combination of old elements. In the combination no element would 
Regarding Claims 14-15, Beucher in view of Lauka and Reynolds discloses the limitations of Claims 8 and 9.  Beucher further teaches wherein the at least one processor is configured to determine a work status using the object location information of ead1 of the object-attached radio communication tags and the operator location information of Hie operator's radio communication tag. (¶ 0050-0052, 0055).  The motivation to combine remains the same as for Claim 8.
Regarding Claim 22, Beucher in view of Lauka and Reynolds discloses the limitations of Claim 8.  Beucher further teaches wherein the at least one transceiver acquires the object location information of each of the object-attached radio communication tags on the basis of communication with the object- attached radio communication tags and the operator location information of the operator's radio communication tag on the basis of communication with the operator's radio communication tag (¶ 0031-0034).  The motivation to combine remains the same as for Claim 8.
Claims 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Reynolds, and Araki (JP 2007254040, citations based on the translation provided with the Office Action dated 1/27/2020) (hereafter, “Araki”).  
Regarding Claims 10-11, Beucher in view of Lauka and Reynolds discloses the limitations of Claims 8 and 9.  Beucher further teaches the warehousing and shipping management system 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons it's useful in Lauka-namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Col.2 lines 1-13). Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the light feature for the same reasons its useful in Araki -namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of 
Regarding Claims 16-17, Beucher in view of Lauka, Reynolds, and Araki discloses the limitations of Claims 10 and 11.  These claims are disclosed in the same way as Claims 14 and 15 above.  
	Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Reynolds, Araki, and Solomon (PGPub 20110153614) (hereafter, “Solomon”).  
	Regarding Claims 12-13 and 18-19, Beucher in view of Lauka, Reynolds, and Araki discloses the limitations of Claims 10 and 11, and Beucher in view of Lauka, Reynolds, Araki, and Solomon discloses the limitations of Claims 12 and 13.  Beucher further teaches the operator's radio communication tag, a specific object-attached radio communication tag in at least one of a warehousing operation or a shipping operation (¶ 0031-0034).  Beucher does not explicitly teaches within a predetermined distance; however, this is taught by Solomon (¶ 0236 0242-0243; All items within range of the radio frequency transmitter in the universal remote 228 are immediately identified and thereafter tracked; The user may also customize the "forget me not mode. Such as which items are monitored and the maximum distance between the universal remote 228 and the item before the universal remote 228 activates a notification warning to the user. Of course, the user may customize the distance the item may be taken before the 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the predetermined distance feature for the same reasons it’s useful in Solomon -namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work.  And accuracy can be achieved (Araki:  ¶ 0033).  Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the light feature for the same reasons it's useful in Araki namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work. And accuracy can be achieved (Araki: ¶ 0033).  Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  
Claims 18-19, Beucher in view of Lauka, Reynolds, Araki, and Solomon discloses the limitations of Claims 12 and 13.  These claims are disclosed in the same way as Claims 14-17 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628